Citation Nr: 1129282	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for muscle aches, claimed as residual of anthrax vaccinations.

2.  Entitlement to service connection for joint pain, claimed as residual of anthrax vaccinations.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to 
May 1967, and from October 1990 to November 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a 
November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran presented testimony at a Board hearing, conducted at the Roanoke RO, chaired by the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.

The issue of service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran did not receive anthrax vaccinations in service.

3.  Symptoms of muscle aches and joint pain were not chronic in service.

4.  Symptoms of muscle aches and joint pain have not been continuous since service separation.

5.  The Veteran's current muscle aches and joint pain are not related to active service.


CONCLUSIONS OF LAW

1.  A disability manifested by muscle aches was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A disability manifested by joint pain was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, and the Veteran's statements.  A February 2008 VA treatment record reported that the Veteran retired early through Social Security for depression.  That disorder is not at issue here and as noted above has been referred to the RO for consideration.  For these reasons, the Board finds that a remand to obtain SSA records is not required.   See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed muscle aches or joint pain.  However, the Board finds that VA examinations are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact receive anthrax vaccinations, or otherwise show in-service muscle aches or joint pain or an in-service event involving muscle aches or joint pain, there is no duty to provide a VA medical examination.  In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of muscle aches or joint pain in service.  The Board finds that the weight of the evidence demonstrates no continuity of muscle ache or joint pain symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for muscle aches or joint pain.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Muscle Aches and Joint Pain

The Veteran contends that he developed muscle aches and joint pain as the side effects of having undergone anthrax vaccinations during active duty service.  At the Board hearing he testified that he got a shot at some time between October and November 1990.  The Veteran further testified that he does not have any proof that he was vaccinated for anthrax in service; he believes he received an anthrax vaccination based upon computer searches performed by his sister-in-law.  The Veteran also testified that he did not start having back problems until 2007.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran did not receive anthrax vaccinations in service.  Review of the service treatment history reflects that there is specific recordation of vaccination for several other illnesses, including in November 1988 for plague, typhoid, tetanus and diphtheria, and the Veteran received vaccinations against hepatitis A and human immunodeficiency in October 1990 prior to deployment.  There is no reference to anthrax vaccinations either being completed, or any evidence of the stages through which the vaccine is usually administered.  There is no indication or assertion that the record keeping was irregular.  The absence of notation of anthrax vaccination, in the context of complete records that show other specific vaccinations were recorded, is especially probative evidence that anthrax vaccinations did not occur.  

Such absence of anthrax vaccination in the service treatment record, in the context of other specifically noted vaccinations, distinguishes this case from one where there is simply an absence of notation in the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, the silence in the service treatment (medical) record is relied upon as contradictory evidence because the alleged anthrax vaccine would ordinarily have been recorded in the medical record.  See Kahana v. Shinseki, --- Vet. App. ----, ----, No. 09-3525, slip op. at 14, 2011 WL 2349788 at *9-10 (June 15, 2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that muscle ache and joint pain symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of muscle ache symptoms or joint pain symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that muscle ache and joint pain symptoms have not been continuous since service separation in November 1990.  The evidence includes the Veteran's personal hearing testimony that he had no problems until 2007, his post-service histories that did not mention muscle ache and joint pain symptoms, the absence of any evidence of history of in-service muscle ache and joint pain symptoms, and no post-service complaints, symptoms, diagnosis, or treatment of muscle aches or joint pain for many years after service until February 2008.  On his April 2008 claim for service connection, the Veteran did not answer the question as to when his disability began.  

The Board finds that the absence of contemporaneous evidence of continuity of symptomatology for almost 18 years is one factor, along with other lay and medical evidence stated above, that the Board has considered on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board also finds that the Veteran's own histories he gave for treatment purposes weighs against a finding of continuous muscle ache and joint pain symptoms after service.  For example, a February 2008 VA treatment entry reflects the Veteran's report that the muscle ache and joint pain symptoms began in 2007.  As the statements made to VA physicians in February 2008 were made during the course of treatment, they are afforded great probative weight.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention muscle ache or joint pain symptoms in service or continuous muscle ache or joint pain symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current muscle aches and joint pain, diagnosed as symptoms of osteoarthritis, are not related to active service.  In a March 2008 VA Primary Care Note, the VA examiner opined that the Veteran's muscle aches and joint pain were symptoms of osteoarthritis, which was age-related.  

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claims for service connection for muscle aches and joint pain.  There is no credible evidence of chronic muscle ache and joint pain symptoms in service or continuous symptoms of muscle aches or joint pain since service.  Further, there is no medical opinion that relates the current muscle ache and joint pain symptoms to service and no basis for such an opinion, because there was no in-service injury or disease; therefore, any such purported opinion would be speculative.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for muscle aches and joint pain, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for muscle aches is denied.

Service connection for joint pain is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


